Citation Nr: 0010029	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  94-401 74	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as the result of Agent Orange exposure during 
service.

ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to May 
1945, from June 1949 to September 1964, and from June 1966 to 
December 1969.  This appeal arises from an April 1994 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office in Montgomery, Alabama (RO), which denied the 
appellant service connection for the veteran's cause of death 
secondary to Agent Orange exposure.


FINDINGS OF FACT

1.  The veteran died at the age of 61 years in September 
1981.  The death certificate listed the immediate cause of 
death as oral pharyngeal carcinoma with local metastasis.

2.  At the time of his death, service connection was in 
effect for arthritis of multiple joints; epidermophytosis of 
the feet; left knee scar; psychophysiological reaction; 
herniorrhaphy, inguinal, bilateral; hemorrhoids; bilateral 
varicose veins; and a right wrist scar.  The veteran's 
combined service-connected disability rating was 10 percent.

3.  The record contains no competent medical evidence that 
the veteran's service-connected disabilities were either the 
principal cause of his death or a contributory cause of 
death.

4.  The record contains no competent evidence that the 
veteran had oral pharyngeal carcinoma with local metastasis 
during active military service or within one year thereafter.

5.  The record contains no competent medical evidence of a 
nexus between the veteran's death from oral pharyngeal 
carcinoma and any inservice disease or injury, to include 
exposure to Agent Orange.





CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For a grant of service connection for cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In the absence of such evidence, the regulations 
require a showing that a service-connected disability caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 
(1999).  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined the term "well-grounded claim" as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 1991).  
Moreover, the Court has stated that "[t]he quality and 
quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.  The appellant contends 
that the veteran was exposed to Agent Orange while in service 
and that his oral pharyngeal carcinoma with local metastasis 
was due to his exposure to Agent Orange.  This theory of 
entitlement involves medical causation and therefore the 
appellant is required to present "competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' . . 
. ." to establish a well-grounded claim.  Id.  

Regulations have established that a veteran who has had 
active service in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  Further regulations provide a list of diseases that 
are considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  38 C.F.R. § 
3.309(e) (1999).  Oral pharyngeal carcinoma is not included 
in the diseases listed.  Id.  

Service medical records are negative for any complaints or 
findings referable to oral pharyngeal carcinoma for either 
period of the veteran's service.  The veteran's March 1968 
retirement examination for his final period of service 
described his head, face neck, scalp, mouth, throat, lungs and 
chest as normal.  A VA examination conducted in February 1970, 
following his final period of service, was likewise normal.

Post service hospitalization and treatment records indicate 
that the veteran presented in March 1977 with a lesion of the 
left soft palate, anterior tonsillar pillar and tonsil.  
Biopsy revealed left tonsil squamous cell carcinoma.  He was 
evaluated for and received composite resection of the tongue, 
jaw, neck and right floor of the mouth.  This was followed by 
post operative irradiation therapy.  A subtotal odontectomy 
and curettment of the exposed mandible and curettage of the 
exposed mandible was performed in May 1978.  In November 1978, 
the appellant received hyperbaric oxygen treatment and 
sequestrectomy of osteoradial necrotic areas of the right 
mandible.  Final diagnosis included osteoradial necrosis of 
the mandible secondary to radiation therapy; status post-left 
tongue-jaw-neck dissection for squamous cell carcinoma of the 
left retromolar trigone, T2-N1-M0; and status post-
radiotherapy, cobalt 60 6,000 rads to both neck and primary 
sites.  He was to be followed in ENT.  In April 1979, the 
veteran complained of some right temporomandibular joint pain 
and recurrent dislocation of that joint, and was admitted for 
further treatment.  There was no evidence of recurrent 
disease, but he had some persistent osteoradionecrosis of the 
mandible and underwent debridement.  He received hyperbaric 
oxygen and sequestrectomy of the mandible during a period of 
hospitalization from May 1979 to June 1979.  From August 1979 
to October 1979 he received hyperbaric oxygen dives and 
scarification of the right temporomandibular joint.  In 
September 1980, he presented with a recurrence (or missed) 
second primary in the left piriform sinus areas, and returned 
for laryngectomy.  In May 1981, he was seen for follow up 
eight months status post laryngectomy, pharyngectomy and 
glossectomy for recurrent T2, N1, M0 squamous cell carcinoma 
of the left retromolar trigone.  No surgery was performed at 
this visit.

The death certificate indicates that the veteran died in 
September 1981, at the age of 61.  The immediate cause of 
death was oral pharyngeal carcinoma with local metastasis.  An 
autopsy was not performed.

Following review of the record, the appellant has not met her 
initial burden of presenting a well-grounded claim.  There is 
no indication of oral pharyngeal carcinoma in the veteran's 
service medical records.  Although it is presumed that the 
veteran was exposed to Agent Orange by virtue of his service 
in the Republic of Vietnam during the Vietnam Era, oral 
pharyngeal carcinoma is not among the diseases that are 
presumed due to Agent Orange exposure.  38 C.F.R. 
§ 3.309(e)(1999).  Further, there is no evidence of the record 
that indicates that the veteran's service-connected 
disabilities were either the principal cause of his death or a 
contributory cause of death.  

The appellant's assertion that her husband's oral pharyngeal 
carcinoma was the result of exposure to Agent Orange is not 
sufficient to justify a belief by a fair and impartial 
individual that there is a casual connection between his 
exposure and subsequent development of oral pharyngeal 
carcinoma.  Although the appellant contends that the veteran 
died due to exposure to Agent Orange, her statements are not 
competent evidence to establish the cause of the veteran's 
death.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit, 5 Vet. App. at 93.

The fact remains that there is no medical evidence on file 
linking the veteran's death to service or to any incident of 
service, despite the appellant's assertions that such a 
causal relationship exists.  As there is no competent 
evidence that provides the required nexus between military 
service and the cause of the veteran's death, service 
connection for the cause of the veteran's death is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).





ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

